DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 11/24/22.  These drawings are accepted, and the previous objection to the drawings are withdrawn.

Specification
An amendment to the specification was received on 11/24/22.  This amendment is entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10-11, 13-17, 36, and 38-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011086403 A [Shiokawa].

Regarding Claim 1:
Shiokawa discloses an electron multiplier (para 3) comprising: 
a plurality of electron emissive surfaces arranged in relation to an axis (Fig. 10 (D1-D16) are each dynodes, which are electron emissive); 
an enclosure or a partial enclosure enshrouding some or all of the electron multiplier (Fig. 10 (104)),
wherein the enclosure or partial enclosure presents an opening through which the axis extends (as shown in Fig. 10, a lengthwise axis of the detector passes through the opening of the detector). 

Regarding Claim 3:
Shiokawa discloses the electron multiplier of claim 1,
wherein the enclosure or partial enclosure is arranged to control an environment about the plurality of electron emissive surfaces such that the environment about the one or more electron emissive surfaces is different to the environment immediately external to the enclosure or partial enclosure. Shiokawa’s enclosure (104) provides a physical barrier to keep contaminants such as stray light or particles from entering the enclosure, except by the opening. Thus, the barrier mitigates the entry of such contaminants into the enclosure, and provides an environment in the enclosure that is different from an environment outside the enclosure due to there being fewer contaminants in the enclosure.

Regarding Claim 5:
Shiokawa discloses the electron multiplier of claim 1, wherein the enclosure or partial enclosure is configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical electron multiplier devoid of any enclosure or partial enclosure. The presence of the enclosure (104 of Shiokawa inherently reduces vacuum conductance in the same fashion as is claimed, since it demonstrates the exact structure that is claimed, i.e. an electron multiplier in a chamber).

Regarding Claim 10:
Shiokawa discloses the electron multiplier of claim 1, wherein the enclosure or partial enclosure comprises one or more discontinuities (see Shiokawa annotated Fig. 10 below, the discontinuity is the break in the casing to provide an opening), and the enclosure or partial enclosure comprises a gas flow interrupting element extending therefrom for limiting or preventing a flow of a gas external the electron multiplier into one or all of the one or more discontinuities.  See Shiokawa Annotated Fig. 10 below. 

    PNG
    media_image1.png
    533
    752
    media_image1.png
    Greyscale


Regarding Claim 11:
Shiokawa discloses the electron multiplier of claim 10, wherein at least one of the one or more discontinuities (see Shiokawa annotated Fig. 10), or all of the one or more discontinuities, is/are dimensioned and/or positioned so as to limit or prevent entry of a gas external the electron multiplier into the electron multiplier.  See Shiokawa annotated Fig. 10 above. The flow interrupting element therein limits gas flow into the electron multiplier by limiting the size of the opening allowing anything into the electron multiplier.

Regarding Claim 13:
Shiokawa discloses the electron multiplier of claim 10, wherein at-4- least one of the one or more discontinuities or all of the one or more discontinuities has a gas flow barrier associated therewith (see Shiokawa annotated Fig. 10 (704c) above, wherein the discontinuity is surrounded by, i.e., is associated with, wall member (704c)). 

Regarding Claim 14:
Shiokawa discloses the electron multiplier of claim 13, wherein the gas flow barrier comprises one or more walls extending outwardly toward an environment external to the electron multiplier from the periphery of the discontinuity (see Shiokawa annotated Fig. 10 (704c) above, wherein the walls extend outwardly from the discontinuity towards the external environment). 

Regarding Claim 15:
Shiokawa discloses the electron multiplier of claim 13, wherein the at least one of the gas flow barriers, or all of the gas flow barriers, is/are formed as a tube having an opening distal to the discontinuity (see Shiokawa annotated Fig. 10 above, wherein (704) is a tube in which gas flow barriers (704c) are formed, and (704d) is an opening distal to the discontinuity), wherein the opening distal to the discontinuity is positioned on the tube and/or orientated with respect to the electron multiplier so as to limit or prevent entry of a gas external the electron multiplier into the electron multiplier (paras 117-118; further, the structure of Shiokawa is such that it limits the entry of gas into the electron multiplier by its variety of apertures).

Regarding Claim 16:
Shiokawa discloses the electron multiplier of claim 1, comprising an internal baffle (Fig. 10 (D1-D15 act as baffles)).

Regarding Claim 17:
Shiokawa discloses the electron multiplier of claim 16, wherein the internal baffle interrupts a line of sight through the electron multiplier (Fig. 10 (D1-D15) interrupt a line of sight through the multiplier).

Regarding Claim 36:
Shiokawa discloses an electron multiplier (para 3) comprising: 
one or more electron emissive surfaces  (Fig. 10 (D1-D16) are each dynodes, which are electron emissive); and 
an enclosure or a partial enclosure enshrouding some or all of the electron multiplier (Fig. 10 (104)), wherein the enclosure or partial enclosure has a long axis and the enclosure or partial enclosure presents an opening through which the long axis extends (as shown in Fig. 10, a long axis of the detector enclosure (104) passes through the opening of the enclosure).  

Regarding Claim 38:
Shiokawa discloses the electron multiplier of claim 36, wherein the enclosure or partial enclosure comprises one or more discontinuities (see Shiokawa annotated Fig. 10 above, the discontinuity is the break in the casing to provide an opening), and the enclosure or partial enclosure comprises a gas flow interrupting element extending therefrom for limiting or preventing a flow of a gas external the electron multiplier into one or all of the one or more discontinuities.  See Shiokawa Annotated Fig. 10 above.

Regarding Claim 39:
Shiokawa discloses the electron multiplier of claim 38, wherein at least one of the one or more discontinuities (see Shiokawa annotated Fig. 10), or all of the one or more discontinuities, is/are dimensioned and/or positioned so as to limit or prevent entry of a gas external the electron multiplier into the electron multiplier.  See Shiokawa annotated Fig. 10 above. The flow interrupting element therein limits gas flow into the electron multiplier by limiting the size of the opening allowing anything into the electron multiplier.

Regarding Claim 40:
Shiokawa discloses the electron multiplier of claim 38, wherein at least one of the one or more discontinuities, or all of the one or more discontinuities has a gas flow barrier associated therewith (see Shiokawa annotated Fig. 10 (704c) above, wherein the discontinuity is surrounded by, i.e., is associated with, wall member (704c)).

Regarding Claim 41:
Shiokawa discloses the electron multiplier of claim 40, wherein the gas flow barrier comprises one or more walls extending outwardly toward an environment external to the electron multiplier from the periphery of the discontinuity  (see Shiokawa annotated Fig. 10 (704c) above, wherein the walls extend outwardly from the discontinuity towards the external environment).

Regarding Claim 42:
Shiokawa discloses the electron multiplier of claim 40, wherein the at least one of the gas flow barriers, or all of the gas flow barriers, is/are formed as a tube having an opening distal to the discontinuity  (see Shiokawa annotated Fig. 10 above, wherein (704) is a tube in which gas flow barriers (704c) are formed, and (704d) is an opening distal to the discontinuity), wherein the opening distal to the discontinuity is positioned on the tube and/or orientated with respect to the electron multiplier so as to limit or prevent entry of a gas external the electron multiplier into the electron multiplier (paras 117-118; further, the structure of Shiokawa is such that it limits the entry of gas into the electron multiplier by its variety of apertures).  

Regarding Claim 43:
Shiokawa discloses the electron multiplier of claim 36, comprising an internal baffle (Fig. 10 (D1-D15 act as baffles)).   

Regarding Claim 44:
Shiokawa discloses the electron multiplier of claim 43, wherein the internal baffle interrupts a line of sight through the electron multiplier (Fig. 10 (D1-D15) interrupt a line of sight through the multiplier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shiokawa,

Regarding Claim 9:
Shiokawa discloses the electron multiplier of claim 1, but fails to specify that the enclosure or partial enclosure is formed from a single piece of material.  
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in Shiokawa would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant scenario, Shiokawa demonstrates an enclosure that wraps around an electron multiplier and appears to be manipulated to act as one piece, i.e. an enclosure. Thus, it would have been obvious to one of ordinary skill in the art at the effective time of filing to make the enclosure out of a single piece of material because the use of a one piece construction instead of the connected structure disclosed in Shiokawa would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.
Regarding Claim 37:
Shiokawa discloses the electron multiplier of claim 36, but fails to specify that the enclosure or partial enclosure is formed from a single piece of material.  
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in Shiokawa would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the instant scenario, Shiokawa demonstrates an enclosure that wraps around an electron multiplier and appears to be manipulated to act as one piece, i.e. an enclosure. Thus, it would have been obvious to one of ordinary skill in the art at the effective time of filing to make the enclosure out of a single piece of material because the use of a one piece construction instead of the connected structure disclosed in Shiokawa would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.




Response to Arguments
Applicant's arguments filed 11/24/22 have been fully considered but they are not persuasive.
The 35 USC 112(a) and (b) rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that the art of record fails to teach the newly claimed opening geometry. These arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant asserts that placing the opening of the electron multiplier housing along the housing’s long axis provides some sort of non-obvious advantage. This is not persuasive, since Shiokawa anticipates the limitation at issue. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881